Title: To Thomas Jefferson from Ferdinand Rudolph Hassler, 23 March 1826
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas


Excellent Sir.
New York
23d March 1826.
As upon an advertisement of the University of North Carolina to get a Professor of Mathematics I have tendered my services for that place; I took the Liberty to make Use of the Kindness which You have allways pleased to shew me by referring to Your testimony upon me, it is my duty to inform You of the Liberty which I have taken, and to recomand me merely in the continuance of Your Kind remembranceI have had the honor to answer Your questions relating to some Details of the Observatory. I see by the paper this day that there is a favorable report before Congress upon the establishment of One in Washington but the Subject appears not fully to be taken in the extent of usefullness and appropriated Scientific standing which it would be honorable to give to such an Institution when made as a separate National Establishment.There has been also a desire shewn to take up again the Coast Survey in a scientific form. But I conceive the different views which will militate in the question to the disadvantage of the public good The naval Academy proposed will also have its influence in the Question. You are too well acquainted with my plans and views by the attention which You have to Kindly paid to them that I should need to say any thing what usefull establishment might be grounded upon a simple liberal autorisation & appropriation to the executive Govt upon these subjects.I am now so long away from the connections with the Government that I can not say a word there to any effect uncalled for, and such a call appears on an other hand not possible untill the subject has actually passed Congress when its shape will already be determined.I shall in any case where I can show my good will and intentions to be usefull to this my adoptif Country be ready to any thing within my capacities I have the honor to be with that peculiar Esteem which I shall always consider as Duty.Excellent Sir Your most obt & affectionateF: R: Hassler